Citation Nr: 1601717	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to PTSD.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer or residuals thereof.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefits sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a September 2010 Board hearing before the undersigned Acting Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

In September 2011, November 2012, August 2013, January 2014, August 2014, and September 2015, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.

As discussed in the Board's September 2015 remand, at that time the Board did not have jurisdiction over the issue of whether new and material evidence has been received to reopen a claim for PTSD.  In the Board's September 2015 remand, it is noted that this issue was referred in January 2014, and the RO proceeded with appropriate action accordingly.  The Board notes that after the July 2015 rating decision, in which the RO declined to reopen the previously denied claims of entitlement to service connection for PTSD and a back disability, matters regarding PTSD and a back disability were raised in a September 2015 VA Form 21-526EZ and September 2015 Veteran statement, in which the Veteran requested reconsideration of these matters.  The RO confirmed receipt of the September 2015 VA Form 21-526EZ in an October 2015 letter, and the RO noted that they are working on the claim.  Therefore, these matters are not before the Board at this time, and referral of these matters to the RO for appropriate action are not necessary at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current hypertension did not manifest in service or within the first post-service year to a compensable degree and such disability is not otherwise etiologically related to service.   

2.  The Veteran's current prostate disability did not have its onset in service and is not etiologically related to service. 

3.  The Veteran's current diabetes mellitus did not have its onset in service and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  The current hypertension was not incurred in or aggravated by service, and service connection may not be presumed for such disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.101 (2015).

2.  The current prostate disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The current diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2015, the Board remanded the case and directed the AOJ to obtain VA treatment records from December 2012, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine whether the Veteran's diabetes mellitus manifested in service, within the first post-service year, or is otherwise etiologically related to service.  The examiner was asked to address the in-service and post-service urine tests, the Veteran's family history of diabetes, and the Veteran's contentions that his sores and fatigue during service were related to his later development of diabetes and that he suffered from multiple non-healing sores on his body during service.  The Veteran was afforded a VA examination in October 2015, and the examiner provided the requested information and supported her opinion with rationale. 

Though the examiner did not specifically address the Veteran's post-service urine tests, the examiner reviewed the entire claims file and provided clinical rationale as to why the Veteran's urine tests did not definitively show diabetes mellitus in service or until many years after service.  Thus, the examiner considered the Veteran's urine tests in service and since service in rendering her opinion.  Thus, the Board concludes that remand for an addendum opinion from the examiner for her to specifically address the Veteran's post-service urine tests would not possibly provide a different medical opinion or information  that would substantiate the Veteran's claim for service connection for diabetes mellitus.  As such, the Board concludes that remand of the case for an addendum opinion is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

The AOJ then readjudicated the claim in a November 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in May 2007.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for service connection, including on a secondary basis, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examinations regarding the prostate, hypertension, and diabetes mellitus in November 2011 and in March 2015, and VA medical opinions regarding these disabilities were obtained in April 2013 and April 2014.  The Veteran was also afforded a VA examination regarding only diabetes mellitus in October 2015.  The examiners conducted an examination, and together with the VA medical opinions provide sufficient information such that the Board can render an informed decision as to service connection as to each of these disabilities.  

The Board acknowledges that the Veteran has suggested that his in-service bilateral foot symptoms, to include his neurological symptoms, were symptoms of diabetes mellitus that manifested in service.  The Board notes that the Veteran is service-connected for bilateral leg compartment syndrome.  There is no lay argument and no medical evidence to indicate that the Veteran's service-connected bilateral leg compartment syndrome caused or aggravated the Veteran's diabetes mellitus.  Indeed, as discussed below, the Veteran argues that his in-service bilateral lower extremity symptoms were symptoms of diabetes mellitus.  Thus, no VA examination regarding the medical question of whether the Veteran's diabetes mellitus is secondary to the bilateral compartment syndrome is necessary.  See 38 C.F.R. § 3.159; see generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

The Board acknowledges the Veteran's representative's argument that the October 2015 VA medical opinion is inadequate because the VA examiner's opinion was allegedly internally inconsistent, in that the VA examiner noted that the Veteran gained weight at the end of his period of service, opines that the diabetes did not start in service, and opines that the Veteran's diabetes is likely due to weight gain and family history.  See December 2015 Appellant's Post-Remand Brief.  The Veteran, through his representative, argues that if the weight gain manifested during service, then based on the examiner's opinion, service connection is warranted.  Id.  However, though the October 2015 VA examiner did note the Veteran's weight on entry into service and did acknowledge the Veteran's report of weight gain in service, the VA examiner's opinion that the Veteran's diabetes was not incurred during service was based on the examiner's express finding that the Veteran gained weight after he left military service.  This finding of post-service weight gain is also supported by the clinical data of record, as discussed below.  Further, the examiner reviewed the claims file and therefore considered the Veteran's weight gain while still in service, as well as his in-service clinical laboratory tests, in rendering her opinion that the Veteran did not have diabetes mellitus in service and that the Veteran's post-service weight gain was a significant factor in causing the Veteran's current diabetes mellitus.  For these reasons, the Board concludes that the Veteran's argument that the October 2015 VA examiner's opinion is internally inconsistent is without merit and does not render the October 2015 VA medical opinion inadequate.  VA has satisfied the duty to assist.  

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the undersigned Acting Veterans Law Judge who conducted the hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issues currently on appeal were explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran is certainly competent to report his symptoms and observations, and the Board finds that these reports as to his observable symptoms are credible.  However, the Board concludes that the diagnosis of hypertension; the diagnosis of a prostate disability; the interpretation of clinical laboratory testing results; and, the determinations to the etiology of hypertension, prostate cancer, and diabetes mellitus are all medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnoses of hypertension and a prostate disability, and the Veteran's lay determinations that his current hypertension, prostate disability, and diabetes mellitus are etiologically related to service are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the field of cardiology, urology, oncology, or endocrinology, the Board finds that the Veteran's lay allegations that his current hypertension, prostate cancer, and diabetes mellitus are etiologically related to service, are of no probative value.  

Also, because there is no indication that the Veteran has medical expertise and training, the Board also finds that the Veteran's lay interpretations of results rendered in clinical laboratory tests, to include his lay determination that any such clinical results indicate a diagnosable prostate disability, are of no probative value.  See e.g., April 2007 statement regarding prostate (Veteran argued that the PSA range from a 2.1 to 7.82 reflects an enlarged prostate to approximately 50 grams and therefore his prostate disability began in service).  

Also, because there is no indication that the Veteran has medical expertise and training and there is no indication that the Veteran used a glucometer or other blood pressure testing equipment to test his own blood pressure in service, the Board also finds that the Veteran's lay determination that he had a diagnosis of hypertension in service and that any such hypertension manifested to a compensable degree in service to be of no probative value.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days); see e.g., April 2007 statement regarding blood pressure (Veteran reported that he had high blood pressure in service and that it was not diagnosed).  



Hypertension

The Veteran contends that he has hypertension that manifested in service and is related to service.  The medical evidence during the appeal period show diagnoses and treatment for hypertension.  See e.g., March 2015 VA examination.  Therefore, the current disability is shown.

Further, because the Veteran's service treatment records show elevated blood pressures readings and possible hypertension was noted in service, the in-service occurrences are shown.  See July 1988 service treatment record (showing that the Veteran's blood pressure was 120/92 and he stated he had job related stress); August 1988 service treatment records (Veteran's blood pressure was noted as 140/116 and then 130/87, he was noted to have a questionable diagnosis of hypertension).

There is a presumption of service connection for hypertension that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the preponderance of the evidence is against a finding that the Veteran's current hypertension manifested in service or within the first post-service year to a compensable degree, or that such disability is otherwise etiologically to service, to include the in-service elevated blood pressure readings.  See e.g., May 2014 VA medical opinion (opining that there was no hypertension in service as there was no evidence of sustained elevated blood pressure and hypertension is not related to service, as hypertension was diagnosed in 2006).  

As discussed above, the Veteran's lay determination that his current hypertension is related to service is of no probative value.  On the other hand, the March 2015 VA medical opinion is of significant probative value, as the VA examiner based his opinion on examination of the Veteran, on his medical expertise and training, on review of the claims file, and on the Veteran's lay statements and medical history.  The March 2015 VA medical opinion stated as follows: 

Although there were a few instances of isolated blood pressure elevations in the STRs [service treatment records], there were far more normotensive pressure recordings over the same period and no workup or diagnosis of hypertension is noted in the STRs. There is no evidence of diagnosis or treatment in the initial decade following retirement, as the initial diagnosis was made in 2007. Due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's hypertension was incurred in or is proximately due to active duty military service.

The Board acknowledges that the Veteran's initial diagnosis of hypertension was in late 2006, but the March 2015 VA examiner noted that the initial diagnosis was made in 2007.  Given that the March 2015 VA examiner's opinion was based on the lack of evidence of hypertension in the initial decade following service, the Board concludes that the notation of 2007 instead of late 2006 for the initial diagnosis does not render the March 2015 VA examiner's opinion inadequate.  The March 2015 VA medical opinion is uncontradicted by the remaining competent and probative evidence of record, is supported by clear rationale, and covers all relevant bases as to the issue of service connection for hypertension in this case.  Therefore, the Board finds the March 2015 VA medical opinion to be highly probative of this essentially medical question before the Board.  

Significantly, the Veteran was not definitively diagnosed with hypertension in service, and his elevated blood pressure readings shown in service, noted above, are not sufficient to identify compensable hypertension in service for VA purposes under 38 C.F.R. § 4.104, Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; for purposes of determining whether any hypertension is compensable under VA regulations, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.) (providing that a compensable rating for hypertension is warranted when the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control).  

Further, the Veteran's blood pressure is shown as within normal limits in the remaining service treatment records and in the treatment records dating within the first post-service year.  See e.g., April 1990 Medical Screening Summary - Cardiovascular Risk Screening Program; March 1992 VA examination.  Indeed, after the aforementioned Veteran's acute instances of elevated blood pressure readings in service,  there is no objective evidence of elevated blood pressure or treatment for or diagnosis of hypertension until years after service.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); see e.g., November 2006 VA primary care note (showing blood pressure reading of 136/90 and initial diagnosis of hypertension); VA treatment records from September 2002 to August 2006 (showing blood pressure readings within normal limits).  

For these reasons, the evidence does not show the continuity of symptomatology of hypertension component required under 38 C.F.R. § 3.303(b).  Given the lack of competent evidence to identify hypertension, to include compensable hypertension, in service, and given the lack of competent evidence of manifestations of hypertension until years after service, the Board finds that Veteran's current hypertension did not manifest, including to a compensable degree, in service or within the first post-service year, and continuity of symptomatology of hypertension since service is not present.  Accordingly, hypertension may not be presumed to be service-connected.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Further, an etiological relationship between the Veteran's current hypertension and service, including the in-service elevated blood pressure readings, is not shown, and service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

Prostate Cancer

The Veteran argues that he has a prostate disability that had its onset in service and is related to service, to include in-service prostatitis.  The Veteran has been diagnosed and treated for prostate cancer during the appeal period.  See e.g., May 2012 private treatment record from Pinehurst Surgical Clinic (noting that the Veteran was diagnosed with prostate cancer and underwent a prostatectomy in June 2010 and has been chemically cancer free since then; noting that Veteran has residual of impotence); March 2015 VA examination.  Therefore, the current disability is shown.

Further, because the Veteran's service treatment records show acute prostatitis, the in-service occurrence is shown.  See May 1991 in-service urology consultation (diagnosing mild prostatitis); see also later May 1991 service treatment record (noting that prostatitis was resolved).  

However, the preponderance of the evidence is against a finding that the Veteran's current prostate cancer with residuals had its onset in service or is etiologically related to service, to include his in-service prostatitis.  

As discussed above, the Veteran's lay determinations as to which of his symptoms can be attributed to a prostate disability, and his lay determinations that his current prostate disability began in service, has continued since service, and is etiologically related to service, are of no probative value.  On the other hand, the March 2015 VA medical opinion is of significant probative value, as the VA examiner based his opinion on examination of the Veteran, on his medical expertise and training, on review of the claims file, and on the Veteran's lay statements and medical history.  The March 2015 VA medical opinion acknowledged the Veteran's in-service acute prostatitis and opined as follows: 

[The acute prostatitis was] documented as resolved on a follow up visit. There is no evidence of an ongoing complaint or of diagnosis of or treatment for a chronic condition.  The first evidence of a prostate condition following retirement was an elevated PSA noted in 2010.  Due to a lack of evidence and an inability to establish chronicity, it is less likely than not that the Veteran's Prostate Cancer was incurred in or is proximately due to active duty military service

The Board acknowledges that in a February 2007 VA primary care note, the Veteran was assessed with elevated PSA, and it is noted that the blood test was to be repeated in 2 months and if still elevated, the Veteran was to be referred to urology.  However, the Veteran's PSA was shown as within normal limits thereafter and until his diagnosis of prostate cancer in 2010.  See October 2007 VA primary care note (noting that the Veteran previously elevated PSA are noted as being within normal range and declining to definitively diagnose a prostate disability).  Accordingly, the Board concludes that the Veteran's February 2007 elevated PSA was not sufficient to identify what the March 2015 VA medical opinion called "a prostate condition."  See generally August 2006 VA primary care note (noting that a blood test for Prostate Specific Antigen (PSA) is better at detecting small cancers, but the test is normal in 25% to 40% of men even with prostate cancer because other conditions such as prostate infections and prostate enlargement can increase the PSA level).  

The Board also acknowledges that the Veteran argues that during service and continuing since service, he has had continuing problems with his prostate.  See April 2007 Veteran's claim regarding the prostate.  The Veteran stated that he has suffered and has pain due to a prostate disability.  Id.  The Veteran also argues that his symptoms of frequent urination, to include wetting his pants, started in service and have continued since service are due to a prostate disability.  See September 2010 Board hearing transcript at p. 11.  The Veteran is certainly competent to attest to having symptoms, such as generalized pain, suffering, frequent urination, and wetting his pants.  

However, given that the determination of the presence of a prostate disability and symptoms thereof is an essentially medical question, the Board concludes that the determination as to whether any such symptoms of generalized pain, suffering, frequent urination, and wetting his pants are due to prostate disability is a medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of a prostate disability and his lay determination that his symptoms such as generalized pain, suffering, frequent urination, and wetting his pants are due to the presence of a prostate disability are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the field of urology and oncology, the Veteran's reports that he has had a prostate disability that had its onset in service and has continued since service and that his symptoms such as generalized pain, suffering, frequent urination, and wetting his pants are due to the presence of a recurrent prostate disability have no probative value. 

The March 2015 VA medical opinion is uncontradicted by the competent and probative evidence of record, is supported by clear rationale, and covers all relevant bases as to the issue of service connection for prostate cancer in this case.  Therefore, the Board finds the March 2015 VA medical opinion to be highly probative of this essentially medical question before the Board.  In light of the March 2015 VA medical opinion and the lack of competent and probative evidence to identify a prostate disability or symptoms thereof until many years after service, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current prostate disability had its onset in service or is etiologically related to service, to include the in-service prostatitis.  Because an etiological relationship between the Veteran's current prostate disability and service is not shown, service connection is not warranted.  38 C.F.R. § 3.303.

Diabetes Mellitus

The Veteran contends that his current diabetes mellitus is related to service and that he had symptoms of diabetes mellitus during service.  The medical evidence during the appeal period shows a diagnosis and treatment for diabetes mellitus.  See e.g., October 2015 VA examination.  Therefore, the current disability is shown.  

The Veteran has complained of in-service symptoms such as fatigue and open sores, which he argues were symptoms of diabetes mellitus that allegedly manifested in service.  See e.g., September 2010 Board hearing transcript at p. 8.  The Veteran's service treatment records do show symptoms of the bilateral feet in service.  See e.g., February 1972 service treatment record (noting painful feet); May 1972 service treatment record (complaint of rash on both feet for several months; showing impression of Dyshydrosis of the feet and noting scaly lesion); September 1972 service treatment record (showing feet skin problems); October 1972 service treatment record (dermatology clinic diagnosed keratoderma plantaris); December 1972 and January 1973 service treatment record (noting skin infection of the feet); August 1975 service treatment record (noting tingling and numbness and of the right and impression of paresthesia of the right foot); April 1989 orthopedic consult (showing complaints of bilateral lower extremity swelling and diagnosis of chronic compartment syndrome).  Thus, the-service occurrence is shown. 

However, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus has its onset in service or is related to service.  The preponderance of the evidence is also against a finding that the Veteran's reported in-service symptoms were symptoms of diabetes mellitus.    

The Board acknowledges the Veteran's contention that prior to separation from service, he was diagnosed with "borderline diabetes."  See April 2007 claim; see also May 2007 Form 21-4142 (Veteran reported that he was treated for diabetes at Womack Army Hospital in January 1978).  The Veteran is competent to testify as to his observations, including a contemporaneous medical diagnosis that a medical provider told him.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, there is no indication in the service treatment records that he was diagnosed with borderline diabetes.  Though an absence of medical evidence to corroborate the Veteran's contention is not dispositive, the Board finds it significant that immediately after separation from service and for many years thereafter, the medical evidence does not show any complaints, treatment, or clinical indication of diabetes, as discussed below.  Furthermore, the Veteran has also reported that he was diagnosed with diabetes mellitus after separation from service, when diabetes was discovered one day when he gave blood at VA.  See September 2010 Board hearing transcript at p. 7.  The VA treatment records corroborate that the Veteran's initial diagnosis of diabetes mellitus was rendered by VA many years after service after performance of a blood test.  Because the Veteran's contention that he was diagnosed with "borderline diabetes" prior to separation from service is inconsistent with the objective medical evidence of record showing that no stage of diabetes was identified and diagnosed until many years after service, and because this contention is inconsistent with his own report that he was diagnosed with diabetes after separation from service, the Board finds that the Veteran is an unreliable historian.  Therefore, the Board finds that the Veteran's report that he was diagnosed with "borderline diabetes" in service is not credible and this report has no probative value.  

The Veteran also acknowledges the Veteran's argument that his in-service symptoms, specifically including skin on his feet that was dry and would split open, sleeping problems, and sweats, were all symptoms of diabetes mellitus that had allegedly manifested in service.  See September 2010 Board hearing transcript at p. 7-8.  The Veteran is certainly competent to attest to his in-service symptoms.  However, the Board concludes that the determination as to whether any such bilateral feet, sleep, and sweating symptoms were symptoms of diabetes mellitus that allegedly manifested in service is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay determinations that these in-service symptoms were due to diabetes mellitus that allegedly manifested in service are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, to include in the field of endocrinology, the Veteran's contentions that his in-service symptoms were early signs and symptoms of diabetes mellitus have no probative value. 

The Board also acknowledges that the Veteran reported that in service, at the time when he was diagnosed with a disability of the bilateral feet where his feet swelled up, and the skin was dry and split open, he was reportedly given the explanation that these symptoms of the bilateral feet were symptoms of diabetes mellitus.  See September 2010 Board hearing transcript at p. 8.  The Veteran is competent to testify as to his observations, including a contemporaneous medical diagnosis that a medical provider told him.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Though the Veteran was diagnosed and treated for bilateral foot symptoms in service, there is no indication in the service treatment records that these symptoms were found to be symptoms of diabetes mellitus by the medical professionals at that time.  Though a lack of medical evidence to corroborate the Veteran's report of this contemporaneous medical diagnosis of diabetes mellitus in service is not dispositive, the Board finds it significant that the Veteran's symptoms of the bilateral feet, including his neurological and skin symptoms, were definitively diagnosed as other disabilities and not as diabetes mellitus by the medical professionals in service at that time.  Further, the Board finds it significant that immediately after separation from service and for many years thereafter, the medical evidence does not show any complaints, treatment, or clinical indication of diabetes, as discussed below.  For these reasons, and because the Veteran did not indicate that this contemporaneous medical explanation that the bilateral feet symptoms were symptoms of diabetes mellitus was supported by any clinical data or rationale, the Board finds that this contemporaneous medical explanation is of no probative value.  

On the other hand, the October 2015 VA medical opinion is of significant probative value in this case, as the VA examiner based her opinion on examination of the Veteran, on her medical expertise and training, on review of the claims file, and on the Veteran's lay statements and medical history.  The October 2015 VA examiner acknowledged the Veteran's reports of cracks and sores on his bilateral feet in service and noted the Veteran's lay belief that these were early signs of diabetes mellitus and that these symptoms have since cleared.  See October 2015 VA examination report.  The October 2015 VA examiner reviewed the claims file and opined that the Veteran's diabetes mellitus is not related to service.  She acknowledged the Veteran's contentions that his bilateral feet symptoms were early signs of diabetes, that he had a family history of diabetes, and the Veteran's report that he gained weight toward the end of service and after retirement, and that he was also not as active then.  

Regarding the Veteran's in-service bilateral feet problems, the October 2015 VA examiner stated as follows: 

The Veteran was evaluated and treated for his feet intermittently throughout his career as early as 5/16/1972.  At that time he was diagnosed with dyshydrosis of the feet and treated with ointment and wearing of low quarter shoes. Dyshydrosis is a skin condition that is characterized by small blisters on the hands or feet. It is an acute, chronic, or recurrent dermatosis of the fingers, palms, and soles, characterized by a sudden onset of many deep-seated pruritic, clear vesicles; later, scaling, fissures and lichenification occur. Recurrence is common and for many can be chronic. Causes of dyshidrosis are unknown. However, a number of triggers to the condition may include: Allergic reactions of various kinds, including allergies to nickel which is present in many foods and vitamins (e.g., oatmeal, canned foods). He was treated for rash on his feet, rash on his arms, and diagnosed by Dermatologist with keratoma plantar. Plantar keratosis (IPK) is a discrete, focused callus, usually about 1 cm, on the plantar aspect of the forefoot. Etiology: A focused area of pressure on the plantar fat pad, typically resulting from a dropped - or, more correctly, plantarflexed - metatarsal, causes IPK. In such cases, the metatarsal head lies in a plane lower than the surrounding metatarsals, focusing exaggerated weightbearing stress on this area. Other causes of IPK include tight or poorly fitting shoes, hammertoe deformity, long lesser metatarsals, hypertrophic plantar metatarsal head condyles, malunion of metatarsal fracture, accessory sesamoids, and first-ray hypermobility. He has also been diagnosed with dermatitis, seborrheic dermatitis and dry skin.  

The October 2015 VA examiner stated that none of these bilateral feet disabilities are characteristic of diabetes mellitus.  

The October 2015 VA examiner further stated as follows: 

The Veteran states he had intermittent fatigue during his military career.  Fatigue is a symptom and not a disease. There are many causes for this to include military lifestyle (physical training, 24 hour duty, rucking, etc.) The veteran was diagnosed with diabetes mellitus type ll in 2003 which was 10 years post service. Review of the service treatment records indicate random results of glucose in his urine. Repeat urine testing was negative for glucose. Serum studies were negative for abnormal glucose levels. Glucose is normally not present in urine. When glucose is present, the condition is called glucosuria. It results from either: An excessively high glucose concentration in the blood, such as may be seen with people who have uncontrolled diabetes mellitus or a reduction in the "renal threshold." When blood glucose levels reach a certain concentration, the kidneys begin to excrete glucose into the urine to decrease blood concentrations. Sometimes the threshold concentration is reduced and glucose enters the urine sooner, at a lower blood glucose concentration. Some other conditions that can cause glucosuria include hormonal disorders, liver disease, medications, and pregnancy. When glucosuria occurs, other tests such as blood glucose are usually performed to further identify the specific cause.

Diabetes Mellitus is a group of metabolic diseases in which there are high blood sugar levels over a prolonged period. Symptoms of high blood sugar include frequent urination, increased thirst, and increased hunger. Diabetes is due to either the pancreas not producing enough insulin or the cells of the body not responding properly to the insulin produced. Type 2 DM begins with insulin resistance, a condition in which cells fail to respond to insulin properly. As the disease progresses a lack of insulin may also develop. This form was previously referred to as "non insulin-dependent diabetes mellitus" (NIDDM) or "adult-onset diabetes". The primary cause is excessive body weight and not enough exercise.

The October 2015 VA examiner noted that the Veteran's weight was 238 lbs. in the March 1992 VA examination.  The examiner stated as follows:

Veteran left military service in 1992 at which time there was a change in physical activity. He no longer had to perform physical training daily and he had weight gain. He also has strong family history of diabetes mellitus. These are all contributing factors to the development of Diabetes Mellitus. I therefore opine that it is less likely than not (less than 50% probability) that the claimed condition of diabetes mellitus was incurred during service or related to active service. It is more likely due to the risk factors to include weight gain, decreased activity and family history that cause diabetes mellitus.

Thus, as noted by the October 2015 VA examiner, glucosuria is not a definitive indication of diabetes mellitus, and further testing must be done to identify the cause of the glucosuria.  On review, and in light of the October 2015 VA medical opinion, the medical evidence of record does not show abnormal glucose levels indicative of diabetes mellitus in service or after service until the Veteran's diagnosis of diabetes mellitus many years after service.  See e.g., March 1992 VA examination (VA lab report showed negative glucose); July 2003 VA medical general note (VA provider told Veteran that his glucose was 155); October 2003 VA Nutrition Consult (diagnosis of diabetes mellitus reported); May 2013 VA medical opinion (finding that blood sugars were all normal prior to 2003 diagnosis of diabetes mellitus).  The Board also notes that despite that the Veteran's weight was shown as 238 lbs. and he was noted as well-developed and mildly obese on VA examination in March 1992, his lab report at that time was negative for glucose.  In light of the October 2015 VA medical examiner's opinion that the Veteran's post-service weight gain was a factor in causing his diabetes mellitus, the Board also notes that the Veteran's weight increased from 238 lbs. in March 1992 to 280 lbs. at the time of his diagnosis of diabetes mellitus.  See October 2003 VA Nutrition Consult (noting weight of 280 lbs. in July 2003); July 2003 VA treatment record (assessing the Veteran with obesity).  

The Board acknowledges that the October 2015 VA medical opinion stated that frequent urination is a symptom of diabetes mellitus, and that the Veteran reported that he had frequent urination in service.  See September 2010 Board hearing transcript at p. 11 (Veteran argues that these were signs of prostate disability). However, there is no lay argument by the Veteran or medical evidence to show that the presence of frequent urination, when the urination is not accompanied by the other signs of diabetes mellitus that were discussed by the October 2015 VA medical opinion, is sufficient to diagnose diabetes mellitus in service.  Given that the October 2015 VA examiner expressly noted that she reviewed the Veteran's verbal testimony at the Board hearing, the examiner considered the Veteran's symptom of frequent urination in rendering her opinion that the Veteran's diabetes mellitus did not begin in service.    

The October 2015 VA medical opinion is uncontradicted by the remaining competent and probative evidence of record, is supported by clear rationale and clinical data of record, and covers all relevant bases as to the issue of service connection for diabetes mellitus in this case.  Therefore, the Board finds the October 2015 VA medical opinion to be highly probative of this essentially medical question before the Board.  Given the October 2015 VA medical opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus had its onset in service or is etiologically related to service.  Thus, an etiological relationship between the Veteran's current diabetes mellitus and service is not shown, and service connection is not warranted.  38 C.F.R. § 3.303.

The Board acknowledges that the Veteran has alleged has a family history of diabetes mellitus.  See e.g., September 2010 Board hearing transcript at p. 7; October 2015 VA examination. However, the fact that the Veteran has a family history of diabetes mellitus, when considered alone or in conjunction with the other evidence of record, to include the October 2015 VA medical opinion, does not substantiate the medical question of whether the Veteran's diabetes mellitus has its onset in service or is related to service.  Therefore, the Veteran's family history of diabetes mellitus does not support a finding that there is an etiologically relationship between his diabetes mellitus and service.  

The Board acknowledges that the March 2015 VA medical opinion stated that the Veteran's diabetes mellitus is aggravated by the Veteran's hypertension.  However, for the above reasons, the Veteran's hypertension is not entitled to service connection.  Further, there is no lay argument or medical evidence to indicate that a service-connected disability caused or aggravated the Veteran's current diabetes mellitus.  Service connection is therefore not warranted on a secondary basis for diabetes mellitus.  38 C.F.R. § 3.310.  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension, prostate cancer with residuals, and diabetes mellitus.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for prostate cancer or residuals thereof is denied.

Entitlement to service connection for diabetes mellitus is denied.
 

REMAND

The Veteran has argued that his headaches are caused by PTSD.  See April 2007 Veteran statement.  The matter regarding PTSD is currently pending before the AOJ, and the Board does not have jurisdiction over the matter regarding PTSD.  Therefore, the appeal of entitlement to service connection for headaches is remanded as intertwined with the matter regarding PTSD, pending adjudication of the matter of PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After completing any development deemed warranted, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  Note that the issue of entitlement to service connection for headaches is intertwined with the matter regarding PTSD, which is currently pending adjudication by the AOJ.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


